Case: 12-51053       Document: 00512156396         Page: 1     Date Filed: 02/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 26, 2013
                                     No. 12-51053
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JOEL GARCIA-GONZALEZ,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; BUREAU OF PRISONS; WARDEN, RCDC
III; GEO GROUP; DEPARTMENT OF HOMELAND SECURITY,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:12-CV-79


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Joel Garcia-Gonzalez, federal prisoner # 89326-079, an alien against whom
the Bureau of Immigration and Customs Enforcement has issued a detainer
subjecting him to immediate removal from the United States upon release from
Bureau of Prisons (BOP) custody, moves this court to proceed in forma pauperis
(IFP) to appeal the denial of his 28 U.S.C. § 2241 petition challenging the BOP’s
exclusion of him from rehabilitation programs and halfway houses.                        His


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51053     Document: 00512156396      Page: 2    Date Filed: 02/26/2013

                                  No. 12-51053

arguments are foreclosed by this court’s decision in Gallegos-Hernandez v.
United States, 688 F.3d 190, 192-93 (5th Cir.), cert. denied, 133 S. Ct. 561 (2012).
      Accordingly, Garcia-Gonzalez’s motion to proceed IFP is DENIED, and his
appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                         2